         Case 9:19-cr-00052-DLC Document 54 Filed 05/29/20 Page 1 of 1

                                                                         FIL·. D
                                                                               MAY 2 9 2020
                 IN THE UNITED STATES DISTRICT COURT                         Clerk, U.S. O\$Vlic.tCourt
                                                                               Qi.1\ctet Of Mo,rtana
                     FOR THE DISTRICT OF MONTANA                                ~    ~


                          MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 19-52-M-DLC

                Plaintiff,

 vs.                                                        ORDER

 RAYMOND GIRHART BOULDIN,

               Defendant.



       Before the Court is Defendant Raymond Girhart Bouldin' s Motion to Submit

Letter Past Due. (Doc. 53.)

       IT IS ORDERED that the motion (Doc. 53) is GRANTED. Mr. Bouldin shall

file the letter with the Court immediately upon his receipt of this Order.

       DATED this    z_q 4'1 day of May, 2020.




                                 Dana L. Christensen, District Judge
                                 United States District Court




                                          1
